DETAILED ACTION

Oath/Declaration
1.	Oath and declaration filed on  2/7/2020 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 2/7/2020 and 9/22/2020 and 2/10/2021 and 8/18/2021 and 12/22/2021 and 1/6/2022 have all been considered and made of record (note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
3.     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 ,13,17,18,23-30,37, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Herekar Satish (WO 2019/173759 A1) in view of Nidek KK (EP 1 080 706 A1).  
Regarding claim 1, Herekar Satish discloses  a system for locating a target surface of ocular tissue in an irido-corneal angle of an eye for photodisruption by a laser (see page 18, first paragraph : The energy source can be applied at locations in order to shrink tissue near Schlemms canal and provide dilation of Schlemms canal , the trabecular mesh work , the iridocorneal angle , or the collector channels , see systems in figures 6A-C “) , the system comprising: a laser source configured to output a laser beam (see pages 12-13; lasers in “Light energy sources”); a dual aiming beam apparatus configured to transmit a first aiming beam of light and a second aiming beam of light; an optics subsystem optically aligned with the laser source and the dual aiming beam apparatus to receive the laser beam (see page 37 ; last paragraph) , the first aiming beam of light, and the second aiming beam of light, the optics subsystem comprising a focusing objective configured to direct the first aiming beam of light and the second aiming beam of light to be incident with the target surface and to align the first aiming beam of light and the second aiming beam of light relative to each other and relative to the laser beam such that the first aiming beam of light and the second aiming beam of light intersect at a point corresponding to a focus of the laser beam (page 38 , 2nd paragraph -page 39 1st paragraph).
 Herekar Satish   discloses all the claimed limitations except an imaging apparatus optically aligned with the optics subsystem to capture an image of the irido-corneal angle including a first spot corresponding to the first aiming beam of light and a second spot corresponding to a second aiming beam of light.
Nidek KK discloses an imaging apparatus optically aligned with the optics subsystem to capture an image of the irido-corneal angle including a first spot corresponding to the first aiming beam of light and a second spot corresponding to a second aiming beam of light ( shown in figure 4).
However. It would have been obvious to adding first and second aim light source in to the Herekar Satish an imaging apparatus optically aligned with the optics subsystem to capture an image of the irido-corneal angle including a first spot corresponding to the first aiming beam of light and a second spot corresponding to a second aiming beam of light in to the imaging apparatus in to the eye for improved ophthalmoscopic devices as taught by Nidek.
Regarding claims 2-9 and 25-29 depending claim 1, Herekar Satish discloses all the claimed limitations except telescope, beam splitter, objective lens and aperture.
 Nidek KK discloses in figure 4, telescope 21, beam splitter 17, objective lens 23 and aperture 20.
It would be obvious to one of ordinary skill in the art at the time of invention was made to adding telescope, beam splitter, objective lens and aperture in to the Herekar Satish   a system for locating a target surface of ocular tissue in an irido-corneal angle of an eye for the purpose improved ophthalmoscopic devices as taught by Nidek KK.
Regarding claim 10, Herekar Satish discloses wherein the first aiming beam of light is characterized by a first wavelength and the second aiming beam of light is characterized by second wavelength different then the first wavelength (page 37, last paragraph) .  
Regarding claim 13, Herekar Satish discloses, wherein the dual aiming beam apparatus comprises one or more aiming beam sources configured to operate in a continuous wave (CW) mode or in a pulsed laser mode (page 37, last paragraph).  
Regarding claim 17, Combination of Herekar Satish   in view of Nidek KK (EP 1 080 706 A1) discloses wherein the intersection point of the first aiming beam of light and the second aiming beam of light is at a location that is the same as the location of the focus of the laser beam (figures 5A-C) (paragraph 16).  
Regarding claim 18, Combination of Herekar Satish   in view of Nidek KK (EP 1 080 706 A1) discloses wherein the intersection point of the first aiming beam of light and the second aiming beam of light is at a location different from the location of the focus of the laser beam (figures 5A-C, paragraph 16).  
Regarding claim 23, Combination of Herekar Satish   in view of Nidek KK further comprising an OCT imaging apparatus configured to output an OCT beam, wherein the optics subsystem is optically aligned to receive the OCT beam and configured to direct the OCT beam to be incident with the target surface and to be aligned with the first aiming beam of light and the second aiming beam of light and relative to the laser beam such that the OCT beam, the first aiming beam of light, and the second aiming beam of light intersect at a point corresponding to the focus of the laser beam.  
Regarding claim 24, Herekar Satish discloses  a method for  locating a target surface of ocular tissue in an irido-corneal angle of an eye for photodisruption by a laser(see pages 12-13; lasers in “Light energy sources”), the method comprising: directing a first aiming beam of light and a second aiming beam of light to be incident with the target surface, wherein the first aiming beam of light and the second aiming beam of light are aligned relative to each other and relative to a laser beam such that the first aiming beam of light and the second aiming beam of light intersect at a point corresponding to a focus of the laser beam; and capturing an image of a first spot corresponding to the first aiming beam of light and a second spot corresponding to a second aiming beam of light (page 38 , 2nd paragraph -page 39 1st paragraph).
 Herekar Satish   discloses all of the claimed limitations except an imaging apparatus optically aligned with the optics subsystem to capture an image of the irido-corneal angle including a first spot corresponding to the first aiming beam of light and a second spot corresponding to a second aiming beam of light .
Nidek KK discloses an imaging apparatus optically aligned with the optics subsystem to capture an image of the irido-corneal angle including a first spot corresponding to the first aiming beam of light and a second spot corresponding to a second aiming beam of light (shown in figure 4).
However. It would have been obvious to adding first and second aim light source in to the Herekar Satish an imaging apparatus optically aligned with the optics subsystem to capture an image of the irido-corneal angle including a first spot corresponding to the first aiming beam of light and a second spot corresponding to a second aiming beam of light in to the imaging apparatus in to the eye  for the purpose of improved ophthalmoscopic devices as taught by Nidek KK. 
Regarding claim 30, Herekar Satish discloses   wherein the first aiming beam of light is characterized by a first wavelength and the second aiming beam of light is characterized by second wavelength different then the first wavelength (page 37, last paragraph).  
Regarding claim 37, Herekar Satish discloses  a system for locating a target surface of ocular tissue in an irido-corneal angle of an eye for photodisruption by a laser, the system comprising: a laser source configured to output a laser beam; a dual aiming beam apparatus configured to transmit a first aiming beam of light and a second aiming beam of light; an OCT imaging apparatus configured to output an OCT beam(see pages 12-13; lasers in “Light energy sources”) and optically aligned to capture one or more OCT images of the irido-corneal angle; an optics subsystem optically aligned with the laser source, the dual aiming beam apparatus, and the OCT imaging apparatus to receive the laser beam, the first aiming beam of light, the second aiming beam of light, and the OCT beam, the optics subsystem comprising a focusing objective configured to direct the first aiming beam of light, the second aiming beam of light, and the OCT beam to be incident with the target surface and to align the first aiming beam of light, the second aiming beam of light and the OCT beam relative to each other and relative to the laser beam such that the first aiming beam of light, the second aiming beam of light, and the OCT beam intersect at a point corresponding to a focus of the laser beam; and   an imaging apparatus optically aligned with the optics subsystem to capture an image of the irido-corneal angle including a first spot corresponding to the first aiming beam of light and a second spot corresponding to a second aiming beam of light. (page 38 , 2nd paragraph -page 39 1st paragraph).
 Herekar Satish   discloses all of the claimed limitations except an imaging apparatus optically aligned with the optics subsystem to capture an image of the irido-corneal angle including a first spot corresponding to the first aiming beam of light and a second spot corresponding to a second aiming beam of light.
Nidek KK  discloses an imaging apparatus optically aligned with the optics subsystem to capture an image of the irido-corneal angle including a first spot corresponding to the first aiming beam of light and a second spot corresponding to a second aiming beam of light (figure 4).
However. It would have been obvious to adding first and second aim light source in to the Herekar Satish an imaging apparatus optically aligned with the optics subsystem to capture an image of the irido-corneal angle including a first spot corresponding to the first aiming beam of light and a second spot corresponding to a second aiming beam of light in to the imaging apparatus in to the eye  for the purpose of improved ophthalmoscopic devices as taught by Nidek KK.  
Regarding claim 41,  Herekar Satish discloses a  method of locating a target surface of ocular tissue in an irido-corneal angle of an eye for photodisruption by a laser, the method comprising:   directing an OCT beam, a first aiming beam of light and a second aiming beam of light to be incident with the target surface, wherein the OCT beam, the first aiming beam of light and the second aiming beam of light are aligned relative to each other and relative to a laser beam such that the OCT beam, the first aiming beam of light and the second aiming beam of light intersect at a point corresponding to a focus of the laser beam; capturing an image of a first spot corresponding to the first aiming beam of light and a second spot corresponding to a second aiming beam of light; and capturing one or more OCT images of the irido-corneal angle (page 38 , 2nd paragraph -page 39 1st paragraph).
 Herekar Satish   discloses all of the claimed limitations except an imaging apparatus optically aligned with the optics subsystem to capture an image of the irido-corneal angle including a first spot corresponding to the first aiming beam of light and a second spot corresponding to a second aiming beam of light.
Nidek KK discloses an imaging apparatus optically aligned with the optics subsystem to capture an image of the irido-corneal angle including a first spot corresponding to the first aiming beam of light and a second spot corresponding to a second aiming beam of light (figure 4).
However. It would have been obvious to adding first and second aim light source in to the Herekar Satish an imaging apparatus optically aligned with the optics subsystem to capture an image of the irido-corneal angle including a first spot corresponding to the first aiming beam of light and a second spot corresponding to a second aiming beam of light in to the imaging apparatus in to the eye  for the purpose of improved ophthalmoscopic devices as taught by Nidek.
Claim(s) 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Herekar Satish (WO 2019/173759 A1) in view of Nidek KK (EP 1 080 706 A1) further in view of Hauger Christoph (2009/157062 A1).
Regarding claim 14, depends on claim 1, Herekar Satish in view of Nidek KK discloses wherein the imaging apparatus comprises: an illumination source configured to output an illumination beam of light in a visible spectra.
 Hauger discloses a video camera configured to provide an image of the target surface using a light output by the illumination source.
However. It would have been obvious to adding a video camera configured to provide an image of the target surface using a light output by the illumination source in to the 
imaging apparatus in to the eye for the purpose of improved ophthalmoscopic devices as taught by Hauger. 
Regarding claim 15, combination of Herekar Satish (WO 2019/173759 A1) in view of Nidek KK (EP 1 080 706 A1) further in view of Hauger Christoph discloses wherein the imaging apparatus comprises a video camera configured to provide an image of the target surface using a range of wavelengths from 400 nm to 1200 nm.  
Regarding claim 16, combination of Herekar Satish (WO 2019/173759 A1) in view of Nidek KK (EP 1 080 706 A1) further in view of Hauger Christoph wherein the imaging apparatus comprises a microscope (10) (paragraph 48).  
Allowable Subject Matter
4.   Claim 11, 12, 19-22,31-36,38-40,42 and 43 are   objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.    The following is a statement of reasons for the indication of allowable subject matter:  wherein the dual aiming beam apparatus comprises one or more aiming beam sources comprised of a Helium-Neon (He-Ne) laser operating at wavelengths at 543 nm, 594 nm, 604 nm, 612 nm, 633 nm, and 1150 nm and  wherein the dual aiming beam apparatus comprises one or more aiming beam sources comprised of laser diodes or light emitting diodes (LEDs) operating in a range of wavelengths from 400 nm to 1200 nm and a processor coupled to the imaging apparatus, wherein the processor is configured to: detect a positional relationship between the first spot and the second spot; determine that the focus is at the target surface based on a detection of an overlap of the first spot and the second spot; and determine that the focus is either proximal the target surface or distal the target surface based on a detection of a separation between the first spot and the second spot and a corresponding positional relationship among the first spot and the second spot and  further comprising a processor coupled to the OCT imaging apparatus and the imaging apparatus, wherein the processor is configured to: detect a positional relationship between the first spot and the second spot; initially determine that the focus is at or on the target surface based on a detection of an overlap of the first spot and the second spot; determine a location of the focus relative to the target surface based on one or more OCT images; and adjust the location of the focus when the focus is determined to not be on the target surface. further comprising: detecting a positional relationship between the first spot and the second spot; initially determining that the focus is at or on the target surface based on a detection of an overlap of the first spot and the second spot; determining a location of the focus relative to the target surface based on one or more OCT images; and adjusting the location of the focus when the focus is determined to not be on the target surface.  
Conclusion
6.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/11/2022